DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 4/21/2022.
           Claims 1-20 are currently pending.
           Claims 1, 8-10 and 12 are independent claims.

Reasons for Allowance
2.        Claims 1-20 are allowed over the prior arts of record.
3.       The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 1 and similarly claims 8-10 and 12 , taking claim 1 as an example, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:
         “A method of determining a fault condition in a synchronous motor comprising a rotor provided with damper bars and an end ring to which the damper bars are mechanically connected thereby forming a damper cage, wherein the method comprises: obtaining a first measurement of an end ring current from a first location along the end ring, processing the first measurement to thereby obtain a processing result, and determining whether a fault condition is present in the synchronous motor based on the processing result.” in as claimed in claim 1. 

        As to claim(s) 2-7, 16-17 and 20, the claims are allowed as they further limit allowed claim 1.
         As to claim(s) 11, the claim is allowed as it further limit allowed claim 10.
          As to claim(s) 13-14, 18-19, the claims are allowed as they further limit allowed claim 12.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art of Record
8.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Adachi et al. (U.S Pub. 2017/0250592) discloses a  rotating electric machine comprising: a cylindrical stator including a stator core and a stator winding; a rotor disposed inside the stator; at least one key bar disposed on an outer periphery of the stator core and extended in an axial direction of the stator; and at least one current detector disposed on the key bar and configured to measure a current flowing in the key bar (see specification for more details).              Matthews (U.S Pat. 6650122) discloses a rotor analyzer for an induction motor or generator checks and quantifies the integrity of a rotor that is not currently installed within its stator. The analyzer includes an electromagnetic coil that exposes the bars of a rotor to a pulsating magnetic field to induce a current through the bars. At the same time, the rotor is slowly rotated to sequentially expose each bar. A magnetic field created by the induced current in the bars induces an analog signal within a search coil. The analog signal is converted to digital and inputted to a microprocessor system. The system interprets the input data and manipulates it to provide a clear, understandable indication of the rotor's condition, such as the relative impendence of each bar. The system also determines how many bars are within a rotor having an unknown number of bars (see specification for more details).
             Brunet et al. (U.S Pub. 4583031) discloses a device for compensating geometrical defects in the ring of a detector of the radial position of a rotor of large diameter suspended by means of at least one radial active magnetic bearing equipped with electromagnetic coils of which the current is controlled as a function of signals produced by said detector, said device comprising a memory for recording in relation to the angular position of the rotor, a plurality of data representing geometrical defects in the rotating ring of the radial position detector or of the part of the rotor situated opposite the radial position detector and a compensation circuit for applying to the signal produced by the radial position detector, a compensation signal worked out from the corresponding data recorded in the memory for different angular positions of the rotor, wherein said compensation device comprises a reference rotor of small diameter with at least one reference surface of optical precision cooperating with a radial reference detector, and means for mounting the rotor of small diameter at the end of the rotor of large diameter, so that the rotor of small diameter can rotate synchronously with the rotor of large diameter by being centered on the rotation axis of the latter. (see specification for more details).
Conclusion
9.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
7/22/2022